—In a negligence action to recover damages for personal injuries, etc., the defendant Prevor Marketing International appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated July 19, 1996, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, without costs or disbursements.
There exist triable issues of fact with respect to the liability of the defendant Prevor Marketing International (see, Start v Sugarcreek Stores, 234 AD2d 933; Farrell v McIntosh, 221 AD2d 312; Detone v Bullit Courier Serv., 140 AD2d 278). Rosenblatt, J. P., Copertino, Krausman and Florio, JJ., concur.